Citation Nr: 1013090	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-37 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left nephrouterectomy and left kidney stent 
placement and removal, to include loss of left ureter, loss 
of memory, loss of balance, and hearing loss claimed to have 
resulted from medical care provided at a VA medical facility 
between March 2004 and November 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, 
retiring in March 1991 with over 20 years of active service 
and an additional 9 years of inactive service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the St. 
Petersburg RO in November 2007.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

After the November 2007 hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The Board also observes that the Veteran was denied service 
connection for bilateral hearing loss in a final January 
1992 rating decision.  However, the Veteran presently claims 
that his bilateral hearing loss is due to VA medical care 
received between March 2004 and November 2004 under 38 
U.S.C.A. § 1151.  Obviously, this theory of entitlement was 
not available to the Veteran at the time of the January 1992 
final denial for service connection for bilateral hearing 
loss.  As such, the Veteran's claim is properly treated as 
one of first impression rather than a petition to reopen a 
previously denied claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Board must remand this case.  

As noted multiple times in the Veteran's medical treatment 
records and in the November 2007 VA hearing transcript, the 
Veteran is a poor historian.  Indeed, the Veteran has 
applied for VA compensation for loss of memory.  While the 
Veteran has asserted varying dates for medical care received 
and procedures performed, the brief history of this case was 
obtained directly from the medical records contained within 
the Veteran's claims file.  

The Veteran contends that he has additional disabilities 
resulting from VA medical care received between March 2004 
and November 2004, to include left nephrouterectomy, left 
nephrostomy tube placement and removal and left ureteral 
stent placement and removal.  Specifically, the Veteran 
claims that a VA physician's decision not to remove a left 
ureteral stent caused his asserted disabilities.  The 
Veteran has been diagnosed with memory loss and loss of 
balance.  See the September 2006 VA examination report.  

The Veteran's VA and private treatment records reflect that 
he underwent surgery on March 22, 2004 for a left 
endoureterotomy, left ureteral balloon dilation and left 
ureteral stent placement secondary to a left ureteral 
stricture.  At some point between March 2004 and July 2004, 
the Veteran had a percutaneous nephrostomy tube placement.  
On July 15, 2004, the Veteran's left ureteral stent and 
percutaneous nephrostomy tube were removed.  The next day, 
the Veteran complained of left flank pain, was treated with 
antibiotics and the percutaneous nephrostomy tube was 
replaced.  In November 2004, the Veteran underwent another 
percutaneous nephrostomy tube placement as well as an 
antegrade nephrostogram and a left retrograde pyelogram with 
cystoscopy.  Following these procedures, the Veteran became 
septic with onset of tachycardia and was transferred to 
Shands Hospital in Gainesville, Florida from November 6, 
2004 to November 29, 2004.  The Veteran was subsequently 
transferred back to VA care.  

While the Veteran's voluminous VA and private treatment 
records contain references to the March 22, 2004 surgery, 
the Veteran's claims file is devoid of records of the 
surgery or records that the Veteran consented to such.  
Additionally, the Veteran has specifically asserted that his 
VA care and surgery between July 2004 and November 2004, 
which resulted in his asserted disabilities, was overseen by 
Dr. K.  See e.g., the November 2007 VA hearing transcript at 
pages 6, 10 and 15.  However, review of the Veteran's claims 
file reflects that such is devoid of any records concerning 
this surgery or VA treatment by Dr. K.  

To properly consider the Veteran's claim, all treatment and 
surgical records concerning the March 22, 2004 procedures 
must be obtained and reviewed.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Additionally, the Veteran testified that he was in receipt 
of Social Security Administration (SSA) disability benefits 
due to complications of his kidney disease and related 
procedures.  The SSA records are not in the claims file, and 
VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2); see Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records must also be 
obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Concerning the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 for residuals of left nephrouterectomy and 
left kidney stent placement and removal, to include 
bilateral hearing loss, the Board notes that the Veteran has 
been diagnosed with bilateral hearing loss for VA purposes 
under 38 C.F.R. § 3.385 (2009).  See a September 2006 VA 
audiological examination report.  However, the VA 
audiologist who performed the examination stated that he 
could not provide an opinion as to whether the Veteran's 
diagnosed bilateral hearing loss was the result of the 
Veteran's VA treatment for kidney problems between March 
2004 and November 2004 because he was not a physician.  The 
September 2006 VA audiologist further noted that such an 
opinion should be rendered by a medical doctor.  See the 
September 2006 VA audiological examination report.  The 
Board agrees.  Moreover, considering the voluminous evidence 
added to the file since the 2006 opinion as to the etiology 
of the loss of the left kidney, loss of memory and decreased 
balance, the Board finds that a supplemental opinion should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the medical records upon which the 
decision(s) were based.  

2.  Ensure that all VA treatment records 
from the VA Medical Center in Gainesville, 
Florida for the month of March 2004.  Any 
requests for these records should be 
documented in the claims file, and a 
response, negative or positive, should 
also be associated with the claims file.

3.  After obtaining the above VA medical 
records, to the extent possible, provide 
the Veteran's claims file to a VA 
physician.  Following a review of the 
claims file, the physician is asked to 
comment on the following questions:

(a) Was the Veteran's loss of his left 
kidney in 2005 and loss of left ureter due 
to VA care, treatment, or surgery provided 
to the Veteran in 2004?
(b) Is the Veteran's decreased balance and 
loss of memory due to VA care, treatment, 
or surgery provided to the Veteran in 
2004?

(c)  Is the Veteran's currently-diagnosed 
bilateral hearing loss due to VA care, 
treatment, or surgery provided to the 
Veteran in 2004?

(d) If the answer to any of the above 
questions is yes, are any of these 
residuals due to carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault on the part 
of VA in furnishing the medical treatment?  
In other words, did VA fail to exercise 
the degree of care that would be expected 
of a reasonable health care provider?

For all opinions requested above, it would 
be helpful if the physician would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" (meaning that 
there is a less than 50% likelihood).

4.  The medical opinions must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case (SSOC) must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


